Title: To John Adams from Tench Coxe, 9 August 1797
From: Coxe, Tench
To: Adams, John



Sir.
Philadelphia August 9. 1797—.

I have the honor to communicate to you the substance of a note, without his signature, which I received last Night from a person of considerable abilities, now in private life, in Paris. After expressing his expectations, that “an Envoy extraordinary is on the way to France.” he adds “It would renew at once the happy former good understanding between the two Countries. His words are underlined as I have copied them. Believing that your solicitudes to avoid the expences, and evils of war would render this communication acceptable, I have taken the liberty of laying it before you. It would be my wish that the Name of the person might enable you to appreciate the real worth of the information. but I believe it due to him not to put it upon paper. Your business in Philadelphia would have afforded me the opportunity, which I should certainly have taken, of placing that within your knowledge. The letter is of the 27th. of May.
During my Absence I find that a letter has been received from a Captain Stevens, who was long a prisoner in Algiers applying for the place of Keeper of the Cape Cod light. Mr. Wolcott being also absent my principal Clerk returned it to Genl. Lincoln to be laid before you at Braintree. I beg leave, Sir, to submit a reflexion, that a considerable public sentiment in favor of those prisoners has long existed, and as there are circumstances in the deportment of the United States towards them which might having appeared to have the color of disregard, it may be worthy of consideration on whether a man of merit (if Mr Stevens be such) under such circumstances, may not be prefered before others, who have nothing to distinguish them from the mass of private persons, who present themselves to the consideration of the chief Magistrate. The appointment of Mr. Small has not been communicated to him by Genl. Lincoln, who says he “thinks Captain Stevens qualified for the berth—”
I have the honor / to be, with great respect / Sir / Your most obedt. / & mo hum. Servant

Tench Coxe